Citation Nr: 0025130	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a skin condition, 
claimed as a residual of exposure to Agent Orange.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbosacral strain.  

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California. 

In regards to the appellant's claim for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for chronic lumbosacral 
strain, the Board notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board notes that in a September 1996 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for individual unemployability.  The appellant 
filed a Notice of Disagreement (NOD) in October 1996.  In 
July 1998, the RO issued a Supplemental Statement of the Case 
(SSOC).  At that time, the RO stated that the appellant's 
claim for service connection for individual unemployability 
was inextricably intertwined with his claim for entitlement 
to an evaluation in excess of 30 percent for PTSD.  However, 
the Board observes that in a November 1998 SSOC, the RO 
stated that it had incorrectly stated in its earlier SSOC 
that the appellant's claim for individual unemployability was 
inextricably intertwined with his claim for an evaluation in 
excess of 30 percent for PTSD.  The RO indicated that 
individual unemployability was a separate issue that had to 
be considered on its own merits.  As such, a VA Form 9 (or 
equivalent) was required on that issue in order to continue 
the appeal.  Thus, the RO noted that because the prior SSOC 
implied that none was required on that issue, the RO 
indicated that they would afford the appellant another 60 
days from the date of the November 1998 SSOC to submit a VA 
Form 9 on that issue if he wished to continue the appeal on 
the issue of unemployability.  The Board notes that there is 
no evidence in the record that the appellant submitted a 
substantive appeal.  Accordingly, this issue is not before 
the Board for appellate consideration. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the appellant has a current disability due 
to bilateral hearing loss.  

2.  There is no competent medical evidence relating the 
appellant's current skin condition to service, including any 
Agent Orange exposure, therein.  

3.  In an August 1978 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
chronic lumbosacral strain.  The appellant was provided 
notice of the decision and his appellate rights.  An NOD was 
not filed. 

4.  Evidence added to the record since the RO's August 1978 
denial, including a private x-ray report, dated in May 1986, 
a private medical report from A.E.L., M.D., dated in May 
1986, private medical records from E.S.B., D.O.,  from June 
1991 to May 1993, a December 1996 VA examination, and a 
January 1997 addendum to the December 1996 VA examination, 
does not bear directly and substantially upon the subject 
matter now under consideration (i.e., whether there is a 
nexus between the appellant's current lumbosacral strain and 
his period of active service) and, when considered alone or 
together with all of the evidence, both old and new, has no 
significant effect upon the facts previously considered.   

5.  The evidence of record demonstrates that the appellant's 
clinical signs and manifestations of his service-connected 
PTSD are productive of total occupational and social 
impairment, result in virtual isolation in the community, and 
currently render the appellant unemployable.   


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a).   

2.  The appellant's claim for service connection for a skin 
disorder, claimed as a residual of exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107(a). 

3.  The August 1978 rating action, which denied the 
appellant's claim for service connection for chronic 
lumbosacral strain, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1999).  

4.  The evidence received since the RO's August 1978 denial 
of service connection for chronic lumbosacral strain is not 
new and material, and the appellant's claim with regard 
thereto is not reopened.  38 U.S.C.A. § 3.156(a).   

5.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.3, 4.132 Diagnostic Code 9411 
(1996 & 1999), and as amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).      

6.  Changes made to the schedular criteria for evaluating 
mental disorders are neither more or less beneficial to the 
appellant's claim for an increased rating for PTSD.  
38 C.F.R. § 4.130 (1999); Karnas v. Derwinski, 1 Vet. App. 
308 (1991); VAOGCPREC 3-2000 (April 10, 2000).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) bilateral hearing loss, and (2) a 
skin condition, claimed as a residual of 
exposure to Agent Orange.

Applicable Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for bilateral hearing loss and a skin 
condition, claimed as a residual of exposure to Agent Orange, 
are well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is not 
well grounded, the appeal must fail and there is no further 
duty to assist in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Bilateral Hearing Loss

At the outset, the Board notes that for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The appellant's service medical records are negative for any 
complaints or findings of hearing loss.  The appellant's 
separation examination, dated in February 1971, shows that at 
that time, the appellant's ears were clinically evaluated as 
normal.  Audiometric testing was not performed.     

In the appellant's October 1995 substantive appeal, the 
appellant stated that during service, he was exposed to 
"severe prolonged acoustical and physical trauma to [his] 
ears."  The appellant indicated that while he was in the 
military, he was around continuous and loud gunfire and 
bombing, which eventually caused his hearing loss.  He noted 
that he was not given any hearing protection during combat.  

In December 1996, the appellant underwent a VA ear 
examination.  At that time, he stated that he had served in 
the military from 1969 to 1971 in the infantry.  The 
appellant indicated that he had significant combat noise 
exposure in Vietnam.  He reported that he had noticed the 
onset of early hearing loss in the 1970's.  According to the 
appellant, after his discharge, he worked as an iron worker, 
with some moderate noise exposure, and he also had some mild 
noise exposure in the area of construction.  

The physical examination showed that the appellant's tympanic 
membranes were clear and mobile.  The impression was that the 
appellant had significant military noise exposure, and that 
he presently had moderate hearing loss.  The examining 
physician stated that he had not yet reviewed the results of 
the appellant's audiogram, but that if a high frequency 
hearing loss was present on the audiogram, it was his opinion 
that there was then a tie between the appellant's current 
hearing loss and his past history of military noise exposure.  

In December 1996, the appellant underwent a VA audiometric 
examination.  At that time, the examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz as 
follows: 5,10, 5, 15, and 25 decibels, respectively, with a 
pure tone average of 14 decibels.  In the left ear for the 
same frequencies, he had pure air conduction levels of 0, 5, 
0, 20, and 15 decibels, with a pure tone average of 10 
decibels.  Speech discrimination percentages were 96 percent 
in the right ear and 96 percent in his left ear.  The 
examiner interpreted the results as showing bilateral normal 
hearing.  

In February 1997, the examiner from the appellant's December 
1996 VA ear examination submitted an addendum to his earlier 
report.  At that time, the examiner stated that the 
appellant's audiogram had not been available to him at the 
time of his previous dictation.  The examiner indicated that 
he had recently reviewed the appellant's December 1996 
audiogram and that the test showed that his hearing was 
within normal limits and that his speech discrimination 
scores were excellent at 96 percent, bilaterally.  According 
to the examiner, he had to address the question as to how to 
reconcile a relatively normal hearing test with the 
appellant's complaints of hearing loss.  The examiner stated 
that it appeared that the appellant's hearing level was 
actually quite good and was within normal limits.  Thus, the 
examiner concluded that the appellant did not have hearing 
loss.   

In the instant case, there is no medical evidence showing 
that the appellant has a current hearing loss disability for 
which service connection can be granted, according to the 
criteria set out in 38 C.F.R. § 3.385 (1999).  The Board 
recognizes that in the appellant's December 1996 VA ear 
examination, the examiner stated that the appellant had 
significant military noise exposure, and that he presently 
had moderate hearing loss.  The examiner further noted that 
he had not yet reviewed the results of the appellant's 
audiogram, but that if a high frequency hearing loss was 
present on the audiogram, it was his opinion that there was 
then a tie between the appellant's current hearing loss and 
his past history of military noise exposure.  However, the 
Board observes that after the examiner actually reviewed the 
appellant's December 1996 audiogram results, he stated that 
the test showed that the appellant's hearing was within 
normal limits and that his speech discrimination scores were 
excellent at 96 percent, bilaterally.  Thus, in light of the 
appellant's audiogram results, the examiner concluded that 
the appellant did not have hearing loss.  Accordingly, 
because the appellant has not presented medical evidence of a 
current hearing loss disability, his claim must be denied as 
not well grounded.  In the absence of proof of a present 
disability, there can be no valid claim.  Caluza, 7 Vet. App. 
498; Brammer, 3 Vet. App. at 223; Rabideau, 2 Vet. App. at 
141. 

The Board recognizes that the appellant has stated that he 
currently suffers from bilateral hearing loss and that his 
hearing loss was caused by in-service noise exposure.  
However, the Board notes that the appellant is not competent 
to testify that he currently has a hearing disability, as 
defined by the VA.  While the appellant is competent to 
testify that he has difficulty in hearing, he is not 
competent to testify that he has a hearing loss disability 
according to the criteria under 38 C.F.R. § 3.385 (1999), as 
this involves a medical diagnosis.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Grottveit, 5 Vet. App. at 91.  
Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Tedeschi v. Brown, 
7 Vet. App. 411 (1995); Espiritu, 2 Vet. App. at 492.  
Accordingly, as no competent medical evidence is of record 
showing the presence of hearing loss as defined by 38 C.F.R. 
§ 3.385, the appellant's claim must be denied as not well 
grounded.


Skin Condition, Claimed as a Residual of Exposure to Agent 
Orange

At the outset, the Board notes that a veteran who has had 
active service in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 
3.307(a)(6) (1999); see also McCartt v. West, 12 Vet. 
App. 164, 168 (1999) (emphasis provided in case).  The Court 
held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown,  5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  See McCartt, supra.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.309(e) (1999).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  Where chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
becomes manifest to a compensable degree within one year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e), and as amended by 61 Fed. 
Reg. 57589 (1996).

The appellant's service medical records are negative for any 
complaints or findings of a skin condition.  The appellant's 
separation examination, dated in February 1971, shows that at 
that time, the appellant's skin was clinically evaluated as 
normal. 

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from February 1969 to February 1971.  
The form also reflects that he received the Vietnam Service 
Medal, the National Defense Service Medal, and the Vietnam 
Campaign Medal. 

In June 1994, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he had had a rash in his "crotch" for a very long time.  
The appellant contended that the rash was due to his in-
service exposure to Agent Orange.  

In December 1996, the appellant underwent a VA skin 
examination.  At that time, he stated that he had a chronic 
skin problem.  The examining physician stated that a review 
of the appellant's dermatology records showed that in 1994, 
it appeared that the appellant was treated for either "tinea 
curis" or a "rash" in the groin, for which he was given 
anti-fungals.  According to the examiner, the appellant had 
also complained of skin problems, with the formation of 
boils.  The examiner noted that the appellant did not 
currently have any boils.  The examiner stated that when he 
examined the appellant, the appellant complained that he had 
a rash at the right axilla.  According to the examiner, he 
examined the site and it was possibly indicative of slight 
redness or irritation.  There was no clear demarcated border, 
and there were certainly no boils or pimples.  In regards to 
the appellant's groin, it was completely clear at that 
moment.  The diagnosis was of a skin rash.  The examiner 
indicated that the records showed that the appellant had had 
a problem with tinea curis, which was currently resolved.  
The examiner stated that in regards to the appellant's claims 
of some irritation in the right axilla, at present, there was 
only very mild erythema there which would be classified only 
as "skin irritation."  

The Board observes that as aptly noted by the record, it has 
been established that the appellant had active service in 
Vietnam.  However, a skin condition, diagnosed as a skin 
rash, is not one of the diseases recognized as attributable 
to Agent Orange under applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e) (implementing 38 U.S.C.A. § 1116).  
Therefore, as a matter of law, the appellant may not received 
the benefit of a rebuttable presumption that his skin 
condition was caused by exposure to Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the provisions of section 1116 are not for 
application in this case.       

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 
505 (1992)).

In the instant case, the appellant contends that he currently 
has a skin condition which was caused by his exposure to 
Agent Orange during service.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his skin condition is 
a residual from his in-service exposure to Agent Orange is 
not competent evidence.

The Board observes that the appellant's service medical 
records, including his February 1971 separation examination, 
are negative for any complaints or findings of a skin 
condition.  In addition, in the appellant's December 1996 VA 
examination, the appellant was diagnosed with a skin rash and 
it was noted that he had had a problem with tinea curis, 
which was currently resolved.  Thus, in light of the above, 
the Board observes that while the appellant has presented 
evidence that he currently has a skin condition, diagnosed as 
a skin rash, the appellant has not submitted any medical 
evidence showing that his above skin condition resulted from 
any alleged exposure to Agent Orange.  Moreover, the Board 
observes that there is no competent medical evidence of 
record of a nexus between the appellant's current skin 
condition and his period of active service.  Therefore, in 
light of the above, the Board observes that the medical 
evidence of record does not indicate the requisite nexus 
between an in-service disease and the appellant's current 
skin condition.  See Caluza, 7 Vet. App. at 498; Brock and 
Combee, both supra.  Accordingly, the appellant's claim for 
entitlement to service connection for a skin condition, 
claimed as a residual of exposure to Agent Orange, is not 
well grounded.  Id.     


Additional Matters

In regards to the appellant's claims for entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for a skin condition, claimed as a 
residual of exposure to Agent Orange, the Board recognizes 
that these claims are being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
appellant's claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
chronic lumbosacral strain.  

I.  Factual Background

In an August 1978 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
chronic lumbosacral strain.  At that time, the rating action 
was based on the RO's determination that although the 
appellant was treated during service for back pain, there was 
no evidence showing continuity of treatment for a back 
disability since his discharge from service.  The appellant 
did not appeal the above rating decision.  The evidence of 
record at the time of the unappealed decision consisted of 
the appellant's service medical records and a July 1978 VA 
examination.  The appellant's service medical records show 
that on June 4, 1969, the appellant was treated after 
complaining of developing a sore back after digging a 
foxhole.  The physical examination showed that the 
appellant's posture was without severe spasm.  The impression 
was of "lumbago."  The records reflect that on June 9, 
1969, the appellant was treated for a "back strain 
subacute."  At that time, he was given valium.  The 
remaining records are negative for any complaints or findings 
of a back disability.  The appellant's separation 
examination, dated in February 1971, shows that at that time, 
the appellant's spine and other musculoskeletal were 
clinically evaluated as normal.  

In July 1978, the appellant underwent a VA examination.  At 
that time, he stated that during service, he injured his 
lower back while digging a foxhole.  The appellant indicated 
that following the injury, he had suffered from recurrent low 
back pain and had to be careful with lifting.  He denied any 
sciatica, and he noted that he had, to some degree, given up 
carpentry because of his back.  According to the appellant, 
at present, he had a continuous recurring lower lumbar back 
ache.  

The physical examination showed that the appellant stood 
erect, without list or muscle spasm.  On forward bending, he 
failed the floor by four inches.  He had good right and left 
lateral bending and extension.  There was no tenderness.  
Straight leg raising was to 70 degrees, bilaterally.  There 
was no reflexion into the back with straight leg raising or 
with other maneuvers.  Neurologically, the appellant was 
intact.  The diagnosis was of a recurrent lumbosacral strain, 
by history only.  An x-ray of the appellant's lumbar spine 
was interpreted as showing a normal alignment of the lumbar 
vertebral bodies.  No compression fracture or significant 
degenerative changes were identified.  There was very mild 
narrowing of the L4-5 interspace.  The diagnosis was of 
recurrent low back pain.  

As previously stated, in an August 1978 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for chronic lumbosacral strain on the basis that 
although the appellant was treated during service for back 
pain, there was no evidence showing continuity of treatment 
for a back disability since his discharge from service.  The 
appellant was provided notice of this adverse decision and 
his appellate rights, but an appeal was not initiated.  
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1999).  Therefore, the August 1978 
rating decision became final when the appellant did not file 
an NOD within one year of the date of mailing of the notice 
of that unfavorable determination.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
the Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins, supra; see also Manio v. Derwinski, 1 
Vet. App. 140, 145-46 (1991).

The additional evidence associated with the claim subsequent 
to the August 1978 rating action includes a private x-ray 
report, dated in May 1986, a private medical report from 
A.E.L., M.D., dated in May 1986, private medical records from 
E.S.B., D.O.,  from June 1991 to May 1993, a December 1996 VA 
examination, and a January 1997 addendum to the December 1996 
VA examination.  

A private x-ray report shows that in May 1986, the appellant 
had an x-ray taken of his lumbar spine.  At that time, the x-
ray was interpreted as showing that the body of T-12 was 
slightly wedged, with no evidence of recent fracture.  Disk 
spaces at L3-4 and L4-5 were slightly narrower than at the 
levels above, implying some narrowing.  There was no evidence 
of spondylolysis.  The diagnosis was of slightly narrow disk 
spaces at L3-4 and L4-5.   

A private medical report from A.E.L., M.D., dated in May 
1986, shows that at that time, Dr. L. stated that he had 
recently examined the appellant at the request of the State 
Compensation Insurance Fund.  At that time, Dr. L. stated 
that the appellant had been working at Sheedy Drayage since 
January 1982.  Dr. L. indicated that in September 1985, the 
appellant injured his lower back when he attempted to lift a 
heavy piece of iron at work.  Dr. L. noted that according to 
the appellant, he lost no work time as a result, and that he 
was currently receiving chiropractic manipulations for his 
low back pain.  The physical examination showed that the 
appellant stood erect with a normal lumbar lordosis.  There 
was no list, and there was no percussion tenderness.  There 
was no sensitivity over the buttocks.  The appellant's back 
demonstrated a full range of motion in all directions, with 
fingertips touching the ankles on forward flexion at the 
waist, with good reversal of the lumbar lordosis.   There was 
no complaint on any of the maneuvers.  Straight leg raising 
was carried out to 90 degrees, bilaterally, without 
complaints.  Hip manipulations were carried out to a full 
range without complaints, as well.  The sensory examination 
was intact to pinprick, proprioception, and vibration.  
Neurological examination was normal.  X-rays of the 
appellant's lumbosacral spine were interpreted as showing 
slightly narrow disk spaces at L3-4 and L4-5.  Following the 
physical examination and a review of the appellant's x-rays, 
Dr. L. diagnosed the appellant with lumbar sprain, by 
history.  Dr. L. stated that as a result of the appellant's 
work-related incident as described above, the appellant did 
not experience any period of temporary total disability.  
According to Dr. L., the appellant had an entirely normal 
lumbar spine examination and x-ray studies were also entirely 
within normal limits.   

In February 1994, the RO received private medical records 
from E.S.B., D.O., from June 1991 to May 1993.  The records 
show intermittent treatment for the appellant's back 
disability.  

In December 1996, the appellant underwent a VA examination.  
At that time, he stated that he initially injured his back 
during service while he was digging a foxhole.  The appellant 
stated that at present, he still had a problem with his back.  
The physical examination showed that the appellant was tight 
in his paraspinous musculature from approximately T-10 to 
approximately L-5 on that side, although he exhibited a full 
range of motion.  The appellant claimed pain in some of the 
movements, and he claimed his back tightened up on him with 
those movements.  The appellant had a full range of motion, 
and there did not appear to be any neurological signs.  The 
diagnosis was of chronic low back pain.  The examiner stated 
that the examination was remarkable for the presence of 
spasms, which would indicate chronic lumbosacral strain, with 
spasms.  An x-ray of the appellant's lumbar spine was 
interpreted as showing mild chronic degenerative joint 
changes and disc space narrowing at L3-4 and L4-5.  

In January 1997, the examiner from the appellant's December 
1996 VA examination submitted an addendum to his report.  At 
that time, the examiner indicated that in the appellant's 
December 1996 VA examination, the appellant had chronic 
spasms of the back and that x-rays revealed a disc space 
narrowing at L3-4 and L4-5, as well as some facet sclerosis 
at various levels.  According to the examiner, there was also 
some suggestion of neuroforaminal narrowing on the plain 
films, but that it was his impression that there did not seem 
to be a neurological component.  


II.  Analysis

Under the laws administered by the VA, service connection may 
be established for disability resulted from personal injury 
suffered or disease contracted in line of duty.   38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected , there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).      

In the instant case, the appellant contends, in essence, that 
during service, he injured his back while digging a foxhole.  
The appellant maintains that following the injury, he 
developed low back pain.  He states that after his separation 
from the military, he continued to suffer from chronic low 
back pain.  According to the appellant, his current 
lumbosacral strain is related to his period of service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current lumbosacral strain is related to service is not 
competent evidence.  In any event, his contentions that he 
developed chronic low back pain while he was in the military 
is cumulative of his previous contentions at the time of his 
prior claim.   

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for chronic 
lumbosacral strain, a private x-ray report, dated in May 
1986, a private medical report from A.E.L., M.D., dated in 
May 1986, private medical records from E.S.B., D.O.,  from 
June 1991 to May 1993, a December 1996 VA examination, and 
the January 1997 addendum to the December 1996 VA 
examination, are all "new" in that they were not of record 
at the time of the RO's denial in August 1978. However, while 
the above evidence is "new," it is not so significant that 
it addresses the specific matter under consideration, which 
is whether there is a nexus between the appellant's current 
lumbosacral strain and his period of active service.  See 
38 C.F.R. § 3.156(a) (1999).     

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a)(1999).  Thus, upon a review of the 
"new" evidence, the Board notes that while the evidence 
shows that the appellant currently has chronic lumbosacral 
strain, the evidence does not show a nexus between the 
appellant's current lumbosacral strain and his period of 
service.  In this regard, the Board observes that the May 
1986 x-ray report was interpreted as showing slightly narrow 
disk spaces at  L3-4 and L4-5.  In addition, in the private 
medical report from Dr. A.E.L., dated in May 1986, Dr. L. 
stated that the appellant injured his back in September 1985 
when he attempted to lift a heavy piece of iron at work.  
Following the physical examination, Dr. L. diagnosed the 
appellant with a lumbar sprain, by history, which the Board 
notes is in reference to the appellant's work-related 
accident and not his in-service back injury.  The Board 
further observes that the private medical records from Dr. 
E.S.B., D.O., from June 1991 to Mary 1993, show intermittent 
treatment for the appellant's back disability, and in his 
December 1996 VA examination, he was diagnosed with chronic 
low back pain.  Therefore, in light of the above, because the 
"new" evidence is not so significant that it addresses the 
specific matter under consideration, which is whether there 
is a nexus between the appellant's current lumbosacral strain 
and service, it is not material.  Id.   

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for chronic 
lumbosacral strain.  Id.  He has presented no new, 
significant evidence showing a nexus between his currently 
diagnosed lumbosacral strain and his period of active 
service.  Specifically, the evidence of record is negative 
for any medical evidence which shows that there is a link 
between the appellant's current back disability and his 
period of active service, including his in-service back 
injury.  Therefore, because the additional evidence is not 
new and material, his claim must be denied.      


C.  Entitlement to an evaluation in 
excess of 30 percent for PTSD.

I.  Factual Background

In March 1994, the appellant underwent a VA psychiatric 
evaluation.  At that time, the appellant's chief complaint 
was that he was out of touch with people and that basically, 
he was a violent person.  The appellant stated that he had 
served in Vietnam and that his Military Occupational 
Specialty (MOS) was infantry.  The appellant indicated that 
he was attached to division artillery, and as such, was 
frequently Sergeant of the Guard and was involved being up 
all night on guard duty.  He noted that he was involved in 
several perimeter attacks and was subject to sniper attacks, 
and rocket and mortar attacks.  The appellant reported that 
during service, he developed an attitude of ever present 
vigilance in a sense that the best way to survive was to be 
in command.  Thus, the appellant revealed that he had the 
authority to make sure everything was done properly, such as 
planting land mines.  However, he stated that he had a 
continuing sense of vigilance and a constant fear that 
someone else's error would cause him injury.  According to 
the appellant, after his discharge, his attitude from service 
escalated and he was chronically irritable and argumentative 
with people.  The appellant stated that his relationships 
were satisfactory as long as he felt in control, but then he 
verbally exploded if it broke down.  He indicated that he 
gravitated towards employment where he worked in "violent 
fields."  The appellant noted that he had been a "wild-
catter" in oil fields, fished on commercial trollers, and 
worked as an iron worker.  He reported that he viewed the 
above occupations as violent occupations where the "pecking 
order" was clearly laid out and where someone had to be very 
tough in order to survive.  According to the appellant, it 
was also an environment where his constant surveillance and 
vigilance were adaptable and expected.  The appellant stated 
that he felt that he was actually better off with violent men 
because the environment was much more predictable.  When he 
was in more subtle situations or around people whose motives 
were harder for him to discern, he basically broke down and 
reverted to a verbally confrontational mode.  The appellant 
indicated that at present, he was in a constant state of 
vigilance which kept him on edge and was extremely 
uncomfortable for him.  

In the appellant's March 1994 VA examination, the appellant 
stated that when he first got out of the military, he had 
extreme problems with sleep disturbance and nightmares.  The 
appellant indicated that his nightmares had diminished to the 
frequency to about once or twice a month.  He noted that he 
was currently sleeping worse than when he was working to 
exhaustion, and that he woke up frequently during the night.  
Intrusive thoughts were "spontaneously rather rare for him, 
triggering stimuli for flashbacks including alarm sounds or 
smell of diesel."  According to the appellant, he never 
wanted to be around guns and he wanted to avoid as much 
interaction with people that could cause him upset.  The 
appellant reported that he was married from 1986 to 1990 and 
that he had one son.  He stated that his longest employment 
was for eight years as an iron worker.  The appellant 
indicated that he had to retire after he was injured at work 
and at present, was living off of his savings.  

Upon mental status evaluation, the appellant's speech was 
slightly pressured, but fluent and logically constructed.  
The appellant's mood was quite tense and anxious, with a 
great deal of jitteriness and apprehension.  There was no 
psychotic thinking or suicidal or homicidal ideation.  The 
appellant was alert and oriented in all spheres.  The 
diagnoses included the following: (Axis I) PTSD, (Axis IV) 4 
to 5 moderate to severe, and (Axis V) Global Assessment of 
Functioning (GAF) score of 55.  The examining physician 
stated that the appellant had life-threatening situations of 
a stressor nature sufficient to warrant a PTSD condition.  

In a June 1994 rating, the RO granted the appellant's claim 
of entitlement to service connection for PTSD.  At that time, 
the RO assigned a 30 percent disabling rating under 
Diagnostic Code 9411.  This rating has remained in effect up 
until the current claim.  

A private medical report from Ms. L.H., M.A., dated in 
November 1994, shows that at that time, Ms. H. stated that 
she had recently evaluated the appellant.  Ms. H. indicated 
that the appellant was seeking treatment for anxiety and 
frequent episodes of irrational aggressive impulses which 
negatively impacted his social relationships.  Though 
outbreaks of physical violence were rare, the appellant 
described himself as "violent" and felt irritable and angry 
a great deal of the time.  The appellant reported almost 
constant hypervigilance and could not tolerate to have anyone 
behind him or out of his field.  According to the appellant, 
he startled easily and he reported that he was afraid that 
people were out to harm him and viewed most people as the 
"enemy."  The appellant noted that he experienced only 
occasional nightmares and usually slept without problem.  He 
revealed that he recently enrolled in college courses and was 
having difficulty concentrating and taking tests, especially 
in the presence of others.  The appellant stated that he had 
previously worked as an iron worker until a serious accident 
that resulted in partial paralysis and a lengthy 
hospitalization in 1989.  Since recovering, he had been self-
employed in a variety of tasks.  

In the November 1994 report, Ms. H. stated that upon mental 
status evaluation, the appellant appeared quite tense and 
anxious as he sat poised on the edge of his seat throughout 
the session.  The appellant was oriented and hyper-alert, as 
evidenced by periodic scanning of the surroundings.  He was 
very articulate and tended towards intellectual abstraction.  
The appellant's speech was rapid and jumped subjects, and his 
mistrust of others bordered on slight paranoia, though not 
severe enough to warrant a diagnosis.  There was no suicidal 
ideation.  The appellant entertained thoughts of homicide, 
but avoided confrontational situations.  There was no 
psychotic thinking.  The diagnoses included the following: 
(Axis I) PTSD, (Axis IV) psychosocial stressors, severe, 
including custody battles and unemployment, and (Axis V) GAF 
score of 60.  

A private medical statement from Ms. L.H., dated in March 
1995, shows that at that time, Ms. H. stated that she had 
been treating the appellant since February 1995.  Ms. H. 
indicated that since that time, his anxiety level had 
increased as formerly repressed material was surfacing.  Ms. 
H. recommended that the appellant receive Eye Movement 
Desensitization and Reprocessing (EMDR) treatments.          

In a Periodic Report from Ms. H., dated in April 1995, Ms. H. 
stated that the appellant's current mental status evaluation 
showed increased anxiety and irritability displayed by 
increased vigilance, motor agitation, rapid speech, and 
occasional outbursts of verbal aggression.  Ms. H. indicated 
that the appellant's speech tended towards obscure diatribes 
and irrelevant tangents, and that he had frequent anxiety 
attacks with rapid heart beats.  The diagnoses included the 
following: (Axis I) PTSD, (Axis IV) psychosocial stressors, 
severe, and (Axis V) GAF score of 40.   

A private medical statement from Ms. L.H., dated in November 
1995, shows that at that time, Ms. H. stated that although 
the appellant had made progress in therapy, due to the 
longevity of his condition and the severity of his current 
psychosocial factors, she stated that she did not foresee an 
immediate change in his overall condition.  Ms. H. indicated 
that according to the appellant, he continued to report 
extreme anxiety and irritability displayed by hyper-
vigilance, motor agitation, rapid speech and occasional 
outbursts of verbal and physical aggression.  According to 
Ms. H., the appellant's condition was exacerbated in the 
presence of authority figures, which created a serious 
challenge to his chances of success at school or employment.  

In December 1996, the appellant underwent a social survey 
which was conducted by A.B.A., LCSW.  At that time, Ms. A. 
stated that during the interview, the appellant appeared 
calm, but that after 30 minutes, he asked if he could take a 
break to leave the room, as he was finding the interview 
process very intense.  Ms. A. indicated that the appellant 
returned after five minutes, but that she finished the 
evaluation "more quickly" because he was looking over-
stressed.  According to Ms. A., it was her opinion that the 
appellant was trying not to scare her, since from his own 
description, he had been a very violent person.  Ms. H. 
reported that the content of what he said made her feel a bit 
uneasy, but not afraid.  

In the December 1996 mental status evaluation, the appellant 
stated that after his discharge, he spent over six years 
working in the oil fields as a "roughneck" on drilling 
rigs.  The appellant indicated that his fellow workers were 
"violent men" in a dangerous job, and he noted that it was 
the same kind of situation that he had known in Vietnam and 
that he needed that type of environment.  He reported that in 
1978, he worked for approximately one year on a fishing boat, 
and that he became an iron worker.  According to the 
appellant, he worked for seven years as a crane-rigging iron 
worker for the Sheedy Company in San Francisco.  The 
appellant stated that in 1989, he was seriously injured in a 
work-related accident.  He indicated that at that time, he 
fell off a building and broke his right hip and several ribs, 
his right lung collapsed, and his right shoulder 
"exploded."  According to the appellant, he was 
hospitalized for two months and he had not worked since that 
time.  

In the December 1996 interview, the appellant reported that 
he had no social life and no friends.  He revealed that he 
was divorced with one son, and that he had an extreme 
tendency to violence and had battered his ex-wife.  The 
appellant stated that he had attended a men's violence group 
for one and a half years and felt it was somewhat helpful.  
He indicated that he had not been violent with his son, but 
that he limited his contact with him because he felt he could 
be irritated to the point of violence if they were together 
more.  The appellant noted that ever since being in combat 
during the Vietnam War, he had been constantly vigilant.  
According to the appellant, he needed to be in control of all 
situations, and he was always scrutinizing people around him 
in order to detect any threat that they might pose toward 
him.  The appellant stated that he overreacted to minor 
incidents and that he felt uncomfortable in a crowd and 
avoided them.  He indicated that he felt safe if he was the 
most violent person in a group.  The appellant recalled one 
occasion when he was living in Wyoming or Montana and he 
thought he had killed a man in a fight because he had crushed 
his throat in a strangle hold that he had learned in his 
infantry training.  According to the appellant, the man did 
not die and he was not arrested.  The appellant reported that 
it was stressful for him to talk about sounds because in 
combat, sound gave him the first alert.  He noted that he had 
a recurrent dream that he had only six days left in Vietnam, 
and then he learned that his tour had been extended for six 
months and there was horrible laughter.  The appellant stated 
that at present, he was attending college through a VA 
Vocational Rehabilitation BA degree program at Golden Gate 
University.  He indicated that the stress he had been 
experiencing regarding his interaction with the VA had caused 
his grades to drop.  

Upon mental status evaluation, Ms. A. stated that the 
appellant was a very violent person who had immersed himself 
in a violent lifestyle.  It was Ms. A.'s conclusion that the 
appellant had been marked for life by his military trauma and 
that he was going to have a long process of recovery before 
he could "come back to society."  

In December 1996, the appellant underwent a VA PTSD 
evaluation.  At that time, he stated that he did not function 
well in society and that his anger and vigilance were 
problems.  The appellant indicated that he forced things to 
go his way which always led to conflict.  He noted that he 
could not get along with people in any type of work 
situation, and that consequently, he secluded himself and was 
isolated.  The appellant reported that he had been receiving 
fee-basis treatment with Ms. L.H., but that it was 
discontinued two weeks ago.  According to the appellant, 
since that time, his nightmares about Vietnam had become more 
frequent and more intense.  The appellant reported that he 
had nightmares three to four times a week, and the he had 
intrusive thoughts several times per week.  He revealed that 
he avoided crowds because he could not feel safe there, and 
that he was hypervigilant.  The appellant stated that he was 
a full time student at the Sonoma State University for the 
past year and a half, and that his grades were fair.  
According to the appellant, his attitudinal problems caused 
friction between himself and the other students and teachers.  
The appellant indicated that he did not have any friends and 
was withdrawn from people.  

Upon mental status evaluation, the appellant's speech was 
fluent and logically constructed.  The appellant's mood was 
intense, earnest, slightly despondent, and anxious.  There 
was no psychotic thinking and no suicidal or homicidal 
ideation.   The appellant was alert and oriented in all 
spheres.  The diagnoses included the following: (Axis I) PTSD 
and dysthymic disorder secondary to PTSD, (Axis IV) moderate 
to severe, and (Axis V) GAF score of 50.  The examiner noted 
that the appellant described intensive subjective discomfort 
being around most any social situations.  

In September 1999, the appellant underwent a VA PTSD 
evaluation.  At that time, he stated that he had not had 
nightmares in quite a while, but that recently, the 
nightmares had reoccurred culminating with the last two 
nights where he had nightmares both nights.  The appellant 
indicated that he tended to have more dreams and intrusive 
memories when he had contact with other veterans, and that 
his memories were triggered when he had trouble with 
authority or anger.  He noted that he avoided crowds.  
According to the appellant, he had problems with battering in 
his relationships, and that his marriage ended because of 
battering and that he battered his current girlfriend.  The 
appellant reported that he was quite irritable and worried 
that he would create a problem for himself with acting out 
his anger and irritability.  He revealed that he was easily 
frustrated and had trouble with authority.  The appellant 
stated that he startled easily and became angry when that 
happened.  According to the appellant, he had just completed 
school as a physician's assistant through Vocational 
Rehabilitation, and he was looking for a job and studying for 
his board examinations.  

Upon mental status evaluation, the appellant's speech was 
within normal limits and his mood was euthymic.  The 
appellant's affect was full and he reported that on occasion, 
he heard somebody saying "hum, hey, or oh-oh," but that the 
voice was not recognizable and there were no commands ever 
spoken.  When asked about visual phenomenon, the appellant 
reported seeing battles.  The examining physician stated that 
it appeared that the appellant's intrusive imagery was very 
good.  The appellant denied any suicidal ideation, past or 
present.  He reported homicidal ideation toward his ex-wife's 
lawyers, without plan or intent.  There was no evidence of 
thought disorder.  The appellant was alert and oriented, his 
reasoning was abstract, and his judgment was good to fair.  
The diagnoses included the following: (Axis I) PTSD, (Axis 
IV) financial and emotional stressors, moderate, and (Axis V) 
GAF score of 49.  

In July 2000, the RO received records which pertained to the 
appellant's VA Vocational Rehabilitation.  The records 
include a report, dated in July 2000, which shows that at 
that time, the appellant's case manager stated that the 
appellant had been granted a Bachelor's Degree in Human 
Services and a Master's Degree in Physician Assistance 
Studies.  According to the appellant's case manager, the 
appellant had recently been employed as a physician's 
assistant with the VA Medical Center (VAMC) Fort Miley 
Hepatitis C program, but that he was terminated after three 
weeks when he had a "very angry episode with program 
managers over methodology."  The appellant's case manager 
indicated that the degrees completed by the appellant 
qualified him in entering full time employment as a 
physician's assistant.  However, it was the appellant's case 
manager's opinion that the appellant would never be fully 
employed as he would always find an obstacle to working under 
supervision.  The appellant's case manager noted that the 
appellant was an individual who excelled in academics, but 
that he was unable to hold gainful employment at that time.  
According to the appellant's case manager, the appellant was 
essentially not employable due to "unrecognized" PTSD 
issues. The appellant's case manager stated that the 
appellant had recently decided to pursue additional training 
which would allow him to excel in the academic setting and 
possibly make him more employable in the future, but that 
that would only happen if the appellant agreed to enter into 
extensive counseling, a move he was presently unwilling to 
make.   


II.  Analysis

The Board finds that the appellant's claim for an evaluation 
in excess of 30 percent for PTSD is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See generally Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.     

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

By a rating decision in June 1994, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD, and a 30 percent evaluation was assigned under 
Diagnostic Code 9411, effective from December 21, 1993, the 
day the RO received that appellant's original claim for 
service connection for PTSD.  As the appellant takes issue 
with the initial rating assigned following a grant of service 
connection, the Board must evaluate the relevant evidence 
since December 21, 1993.  In doing so, separate ratings can 
be assigned for separate periods of time based on the facts 
found ---a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).        

At this juncture, the Board notes that the schedular criteria 
for evaluation of psychiatric disabilities were changed 
effective November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 
8, 1996).  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App.  289 
(1996); Karnas v. Derwinski, 1 Vet. App.  308 (1991); see 
also VAOPGCPREC 11-97 (1997). 

The rating criteria in effect for mental disorders prior to 
November 7, 1996, are as follows:  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App.  301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual must be demonstrably unable 
to obtain or retain employment.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In the instant case, the appellant essentially contends that 
an increased evaluation is warranted for his PTSD condition.  
He maintains that symptoms associated with this condition 
reflect a greater disability picture than currently assessed.  

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, symptomatology associated with the 
appellant's psychiatric disorder is productive of total 
occupational and social impairment pursuant to both the old 
and revised rating criteria of Diagnostic Code 9411.  In that 
regard, the Board finds that the evidence shows that symptoms 
associated with the appellant's PTSD, which include 
nightmares, an exaggerated startle response, anxiety, 
hypervigilance, and unprovoked irritability, with episodes of 
violent behavior, are consistent with findings that the 
appellant is demonstrably unable to obtain or retain 
employment, and that he is essentially isolated from the 
community.  The Board recognizes that the appellant has an 
employment history as an iron worker, and that more recently, 
he has received his Bachelor's Degree in Human Services and a 
Master's Degree in Physician Assistance Studies.  However, in 
a VA report from the appellant's case manager, dated in July 
2000, the appellant's case manager stated that although the 
appellant was recently hired by the VAMC Fort Miley Hepatitis 
C program as a physician's assistant, the appellant was only 
able to maintain his employment for three weeks, after which 
time he was terminated because of an angry episode with a 
program manager.  In addition, the appellant's case manager 
further indicated that it was his opinion that the appellant 
would never be fully employed, as he would always find an 
obstacle to working under supervision.  The appellant's case 
manager concluded that the appellant was an individual who 
excelled in the academic setting, but that he was essentially 
not employable due to "unrecognized" PTSD issues. 

While the appellant's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the Court has held that the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation (under the regulation for 
rating mental disorders effective prior to November 7, 1996).  
See Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  As noted above, at least 
two of the three criteria for a 100 percent schedular 
evaluation are independently met in the appellant's case.  
Moreover, the Board also finds that it reasonable to conclude 
the symptomatology associated with the appellant's PTSD is 
productive of total occupational and social impairment, 
thereby warranting a 100 percent schedular evaluation under 
the new criteria of Diagnostic Code 9411 (effective on 
November 7, 1996).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a skin condition, 
claimed as a residual of exposure to Agent Orange, is denied.  

New and material evidence having not been submitted, service 
connection for chronic lumbosacral strain is denied.  

A 100 percent schedular evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

